DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-20 of U.S. Patent No. 10,747,237, according to the following mapping table:

Present Application (16/913,250)
Reference Patent (US 10,747,237)
2
1
3
2
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application is anticipated by the corresponding claims in the reference patent (see MPEP § 804, Section II, Subsection B; see also In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites “a first aircraft” in line 2. The claim further recites “a first aircraft” in line 7. It is unclear in line 7 if the recited “first aircraft” is the same as the “first aircraft” of line 2 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a first aircraft” in line 7 to “the first aircraft.”

The claim further recites “a plurality of aircraft” in lines 2-3. The claim additionally recites “a plurality of aircraft” in line 8. Similar to the above, it is unclear if the recited “plurality of aircraft” in line 8 is the same as the “plurality of aircraft” in lines 2-3 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a plurality of aircraft” in line 8 to “the plurality of aircraft.”

The claim further recites “a vertical axis of the payload” in line 11. The claim additionally recites “a vertical axis of the payload” in line 14. Similar to the above, it is unclear if the recited “vertical axis of the payload” in line 14 is the same as the “vertical axis of the payload” in line 11 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a vertical axis of the payload” in line 14 to “the vertical axis of the payload.”

Regarding claims 3-18, these claims depend from claim 2 and are therefore rejected for the same reasons as claim 2 above, as they do not cure the deficiencies of claim 2 noted above. 

Further regarding claim 9, the claim recites “the aircraft” in line 3 and lines 3-4. It is unclear if these recitations of “the aircraft” refer to the claimed “first aircraft”, “second aircraft”, or “plurality of aircraft”. 
Appropriate clarification is required. 

Further regarding claim 10, the claim recites “the aircraft” in line 3 and lines 3-4. It is unclear if these recitations of “the aircraft” refer to the claimed “first aircraft”, “second aircraft”, or “plurality of aircraft”. 
Appropriate clarification is required. 

Further regarding claim 16, the claim recites “the aircraft” in line 2. It is unclear if “the aircraft” refers to the claimed “first aircraft”, “second aircraft”, or “plurality of aircraft.”
Appropriate clarification is required. 

Further regarding claim 17, the claim recites “the plurality of aircraft are not in communication.” It is unclear what entity or entities the plurality of aircraft are not in communication with. 
Appropriate clarification is required. 

Regarding claim 19, the claim recites “a first aircraft” in line 2. The claim further recites “a first aircraft” in line 5. It is unclear in line 5 if the recited “first aircraft” is the same as the “first aircraft” of line 2 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a first aircraft” in line 5 to “the first aircraft.”

The claim further recites “a plurality of aircraft” in lines 2-3. The claim additionally recites “a plurality of aircraft” in line 6. Similar to the above, it is unclear if the recited “plurality of aircraft” in line 6 is the same as the “plurality of aircraft” in lines 2-3 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a plurality of aircraft” in line 6 to “the plurality of aircraft.”

The claim further recites “a vertical axis of the payload” in line 9. The claim additionally recites “a vertical axis of the payload” in line 12. Similar to the above, it is unclear if the recited “vertical axis of the payload” in line 12 is the same as the “vertical axis of the payload” in line 9 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a vertical axis of the payload” in line 12 to “the vertical axis of the payload.”

Regarding claim 20, the claim recites “a first aircraft” in line 4. The claim further recites “a first aircraft” in line 7. It is unclear in line 7 if the recited “first aircraft” is the same as the “first aircraft” of line 4 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a first aircraft” in line 7 to “the first aircraft.”

The claim further recites “a plurality of aircraft” in lines 4-5. The claim additionally recites “a plurality of aircraft” in line 8. Similar to the above, it is unclear if the recited “plurality of aircraft” in line 8 is the same as the “plurality of aircraft” in lines 4-5 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a plurality of aircraft” in line 8 to “the plurality of aircraft.”

The claim further recites “a vertical axis of the payload” in line 11. The claim additionally recites “a vertical axis of the payload” in line 14. Similar to the above, it is unclear if the recited “vertical axis of the payload” in line 14 is the same as the “vertical axis of the payload” in line 11 or not. Appropriate clarification is required. 
Should Applicant desire the two recitations to refer to the same element, Examiner suggests amending the recitation of “a vertical axis of the payload” in line 14 to “the vertical axis of the payload.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “[a] computer program product … being embodied in a non-transitory computer readable storage medium.” This recited “computer program product”, under a broadest reasonable interpretation, can include a computer program. Products that do not have a physical or tangible form, such as a computer program or software per se, when claimed in a non-transitory computer readable storage medium.” For something to be embodied in a non-transitory computer readable storage medium, it may be data or a computer program. It is noted that the claim is not for the “non-transitory computer readable storage medium”, but only for the “computer program product” stored therein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (United States Patent No. 5722618) [hereinafter “Jacobs”] in view of Wilson Jr. (United States Patent No. 4416436).

Regarding claim 2, Jacobs teaches a system to adjust a load including:
an interface to receive wind information associated with a first aircraft (see Col. 8, line 49 to Col. 9, line 32, where it is expressed that movement of the tethered payload 14 is 
a processor (see Col. 7, lines 11-17) configured to: 
determine based at least in part on the wind information whether the first aircraft tethered to a payload and flying initially in the original elliptical trajectory is flying upwind or downwind (see at least Col. 3, line 55 to Col. 4, line 9 and Col. 5, lines 45-62; see also Figures 1-4);
in the event the first aircraft is determined to be flying downwind, cause the first aircraft to fly further from a vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory (as noted in Col. 5, lines 49-52, the payload drops when the aircraft flies downwind; as stated in Col. 8, lines 32-38, the radius of the flight path is increased, i.e. the aircraft flies further from the vertical axis of the payload, in order to raise the payload to the desired altitude); and
in the event the first aircraft is determined to be flying upwind, cause the first aircraft to fly nearer to a vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory (as noted in Col. 5, lines 58-62, the payload rises when the aircraft flies upwind; as stated in Col. 8, lines 32-38, the radius of the flight path is decreased, i.e. the aircraft flies nearer to the vertical axis of the payload, in order to lower the payload to the desired altitude).

Jacobs does not expressly teach the first aircraft is included in a plurality of aircraft tethered to the payload, wherein the plurality of aircraft includes a second aircraft, wherein the first and the second aircraft fly opposite from each other in an original elliptical trajectory. Jacobs only teaches a singular aircraft tethered to the payload flying in an original elliptical trajectory (see all Figures). 

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Jacobs so as to utilize two aircraft flying opposite from each other in an elliptical trajectory and tethered to the payload for transporting the payload and apply the wind correction techniques to both aircraft, in view of Wilson Jr., as Wilson Jr. teaches it is well known in the art to utilize two aircraft flying in an elliptical trajectory for the transportation of payloads (see again Abstract and also Col. 1, lines 25-39). Furthermore, it is well established that duplication of parts has no patentable significance unless a new or unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). It is clear here that the duplication of the aircraft to two aircraft carrying the payload would not produce any new or unexpected results, as Wilson Jr. teaches it is known in the art for the same usage in the same way. 

Regarding claim 3, the combination of Jacobs and Wilson Jr. further teaches the plurality of aircraft are in the process of lifting the payload (see Col. 2, lines 43-46 and Col. 3, lines 35-67 of Wilson Jr.). 

Regarding claim 4, the combination of Jacobs and Wilson Jr. further teaches the second aircraft of the plurality of aircraft is configured to fly nearer to the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory in the event the first aircraft flies further from the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory and is configured to fly further from the vertical axis of the payload than a 

Regarding claim 5, the combination of Jacobs and Wilson Jr. further teaches the second aircraft of the plurality of aircraft is configured to fly nearer to the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory in the event the second aircraft is flying upwind and is configured to fly further from the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory in the event the second aircraft is flying downwind (see the rejection of claim 2 above, noting that the control methodology applied to the first aircraft is similarly applied to the second aircraft in view of Wilson Jr.). 

Regarding claim 6, the combination of Jacobs and Wilson Jr. further teaches in the event the first aircraft is flying upwind or downwind, the original elliptical trajectory of the plurality of aircraft is translated (see Col. 8, lines 32-37 of Jacobs; note that as expressed in the rejection of claim 2 above, the methodology is applied to both aircraft of the plurality of aircraft). 

Regarding claim 7, the combination of Jacobs and Wilson Jr. further teaches the first aircraft diverts from the original elliptical trajectory in the event the first aircraft is flying upwind or downwind and returns to the original elliptical trajectory in the event the first aircraft is no longer flying upwind or downwind (as noted in the rejection of claim 2 above, the payload rises or lowers from a desired altitude in the event the aircraft is flying upwind or downwind, and the elliptical trajectory is adjusted to bring the payload back to the desired altitude; therefore it is clear that when the aircraft is no longer flying upwind or downwind, the payload returns to its original and desired altitude when the aircraft returns to the original trajectory radius). 

Regarding claim 8, the combination of Jacobs and Wilson Jr. further teaches the first aircraft maintains a fixed distance from the payload (as noted in Col. 8, lines 21-37 of Jacobs, the adjustment of the elliptical trajectory radius is done to compensate for wind instead of adjusting the tether length; therefore, as the tether length remains fixed, the aircraft maintains a fixed distance from the payload). 

Regarding claim 9, the combination of Jacobs and Wilson Jr. further teaches flying further from the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory comprises decreasing a tether angle of the aircraft (flying further from the vertical axis of the payload inherently decreases the tether angle of the aircraft by geometry, as the tether is of a fixed length). 

Regarding claim 10, the combination of Jacobs and Wilson Jr. further teaches flying nearer to the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory comprises increasing a tether angle of the aircraft (flying nearer to the vertical axis of the 

Regarding claim 11, the combination of Jacobs and Wilson Jr. further teaches the first aircraft is determined to be flying upwind or downwind based on lift information (see Col. 8, line 49 to Col. 9, line 32 of Jacobs, where it is expressed that movement of the tethered payload 14 is detected, which is the result of wind acting on the payload that can create lift on the payload as taught in Col. 5, lines 45-62, and therefore wind information associated with the first aircraft). 

Regarding claim 12, the combination of Jacobs and Wilson Jr. further teaches flying the first aircraft nearer to the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory increases the load experienced by the first aircraft due to the payload and decreases the load experienced by a second aircraft of the plurality of aircraft due to the payload (as noted in Col. 5, lines 58-62, when flying upwind, which is when the first aircraft moves closer to the vertical axis, the payload rises due to lift; as such, when the first aircraft moves closer to the vertical axis to lower the payload, the lift force is counteracted and therefore the load acting on the first aircraft by the payload is increased; similarly, as expressed in the rejection of claim 4 above, the second aircraft at the same time flies further from the vertical axis and therefore experiences a decreased load from the payload). 

Regarding claim 13, the combination of Jacobs and Wilson Jr. further teaches flying the first aircraft further from the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory decreases the load experienced by the first aircraft due to the payload and 

Regarding claim 14, the combination of Jacobs and Wilson Jr. further teaches a distance the first aircraft flies nearer to or further from the vertical axis of the payload is determined based on a gain schedule (as explained in Col. 5, lines 45-62 of Jacobs, the amount the payload rises or falls is related to the amount of wind experienced by the aircraft; as such, the amount the aircraft must move closer to or further from the vertical axis of the payload to bring the payload back to the desired amount is directly related to the wind speed experienced by the aircraft; as Col. 7, lines 11-20 of Jacobs teaches an automated system to perform the adjustment, the adjustment must be based on a function, i.e. gain schedule, of wind speed). 

Regarding claim 15, the combination of Jacobs and Wilson Jr. further teaches the gain schedule maps a wind speed to a quantitative change to an aircraft trajectory (see the rejection of claim 14 above). 

Regarding claim 16, the combination of Jacobs and Wilson Jr. further teaches the gain schedule is determined to maximize a lift capacity of the aircraft lifting the payload (as taught in Col. 5, lines 48-62 of Jacobs, wind acting on the aircraft causes the generation of lift and negative lift forces on the payload, which are thereby translated to the aircraft through the tether; therefore, the adjustment of the aircraft trajectory to counteract these negative lift forces thereby maximizes the lift force of the carrying aircraft). 

Regarding claim 17, the combination of Jacobs and Wilson Jr. further teaches the plurality of aircraft are not in communication (nowhere in Wilson Jr. does it teach the two aircraft are in communication with one another). 

Regarding claim 18, the combination of Jacobs and Wilson Jr. further teaches flying the first aircraft nearer to or further from the vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory compensates for wind effects (see Col. 5, lines 45-62 and Col. 8, lines 32-37 of Jacobs). 

Regarding claim 19, the combination of Jacobs and Wilson Jr., as applied to claim 2 above, teaches a method for adjusting a load on a tethered aircraft, comprising:
receiving wind information associated with a first aircraft included in a plurality of aircraft, wherein the plurality of aircraft includes a second aircraft, wherein the first aircraft and the second aircraft fly opposite from each other in an original elliptical trajectory (see at least Col. 3, line 55 to Col. 4, line 9, Col. 5, lines 45-62, Col. 8, line 49 to Col. 9, line 32, and Figures 1-4 of Jacobs; see also Figures 1-3, and Col. 3, lines 35-45 of Wilson Jr.; see also the rejection of claim 2 above);
determining based at least in part on the wind information whether a first aircraft included in a plurality of aircraft tethered to a payload and flying initially in the original elliptical trajectory is flying upwind or downwind (see at least Col. 3, line 55 to Col. 4, line 9 and Col. 5, lines 45-62 of Jacobs and the rejection of claim 2 above);
in the event the first aircraft is determined to be flying downwind, cause the first aircraft to fly further from a vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory (as noted in Col. 5, lines 49-52 of Jacobs, the payload drops when 
in the event the first aircraft is determined to be flying upwind, cause the first aircraft to fly nearer to a vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory (as noted in Col. 5, lines 58-62 of Jacobs, the payload rises when the aircraft flies upwind; as stated in Col. 8, lines 32-38 of Jacobs, the radius of the flight path is decreased, i.e. the aircraft flies nearer to the vertical axis of the payload, in order to lower the payload to the desired altitude).

Regarding claim 20, the combination of Jacobs and Wilson Jr., as applied to claim 2 above, teaches a computer program product to adjust a load on a tethered aircraft, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (see Col. 7, lines 11-20 of Jacobs) for:
receiving wind information associated with a first aircraft included in a plurality of aircraft, wherein the plurality of aircraft includes a second aircraft, wherein the first aircraft and the second aircraft fly opposite from each other in an original elliptical trajectory (see at least Col. 3, line 55 to Col. 4, line 9, Col. 5, lines 45-62, Col. 8, line 49 to Col. 9, line 32, and Figures 1-4 of Jacobs; see also Figures 1-3, and Col. 3, lines 35-45 of Wilson Jr.; see also the rejection of claim 2 above);
determining based at least in part on the wind information whether a first aircraft included in a plurality of aircraft tethered to a payload and flying initially in the original elliptical trajectory is flying upwind or downwind (see at least Col. 3, line 55 to Col. 4, line 9 and Col. 5, lines 45-62 of Jacobs and the rejection of claim 2 above);

in the event the first aircraft is determined to be flying upwind, cause the first aircraft to fly nearer to a vertical axis of the payload than a corresponding distance associated with the original elliptical trajectory (as noted in Col. 5, lines 58-62 of Jacobs, the payload rises when the aircraft flies upwind; as stated in Col. 8, lines 32-38 of Jacobs, the radius of the flight path is decreased, i.e. the aircraft flies nearer to the vertical axis of the payload, in order to lower the payload to the desired altitude).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lynn et al. (US 2016/0318609 A1) generally teaches:
A tethered wing comprising an aerodynamic wing body defining external and internal faces and a plurality of rotors disposed on the wing body. The tether wing can further include a tether configured to extend and retract. The tethered wing can be configured to perform a payload pickup maneuver that includes coupling the tether to a payload with the tether in an extended configuration, taking off in a vertical flight configuration proximate to the tethered payload, transitioning to a horizontal flight configuration over the tethered payload and circling and ascending over the tethered payload to lift the tethered payload into the air via the tether.

Olson (US 8308142 B1) generally teaches:
A system and method of lifting a cargo container into flight using a plurality of aircraft. A swivel bearing is provided that has a first end and a second end. The two ends of the swivel bearing are free to rotate independently. A cargo container is provided that is streamlined for flight. The second end of the swivel bearing is attached to the cargo container. Aircraft in flight are used to lift the container. The aircraft have tow tether lines. The tow tether lines are attached to the first end of the swivel bearing. The aircraft fly in an ascending circular pattern, therein applying lift to the cargo container that is sufficient to raise the cargo container into flight. The cargo container is streamlined and contains flight controls to enable the cargo container to maintain level and controlled flight while it is being towed.

So et al. (US 2009/0299551 A1) generally teaches:
A system and method are provided for controlling a plurality of aircraft to lift a common payload. The system comprises of multiple aircraft tethered to a common payload, where the group of said aircraft form a swarm that is controlled by a pilot station. Each said aircraft is autonomously stabilized and guided through a swarm avionics unit, which further comprises of sensor, communication, and processing hardware. At the said pilot station, a pilot remotely enters payload destinations, which is processed and communicated to each said aircraft. The method for controlling a multi-aircraft lifting system comprises of first inputting the desired location of the payload, and then determining a series of intermediary payload waypoints. Next, these payload waypoints are used by the swarm waypoint controller to generate individual waypoints for each aircraft; a flight controller for each aircraft moves the aircraft to these individual waypoints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/Primary Examiner, Art Unit 3669